Citation Nr: 1514948	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 10 percent and in excess of 40 percent beyond July 6, 2012 for left knee internal derangement, status-post arthroscopic procedure (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2008 decision in part granted service connection for Diabetes Mellitus Type II evaluated as 20 percent disabling and the January 2009 rating decision granted service connection for a left knee disability evaluated as 10 percent disabling.  During the course of the appeal in a December 2012 rating decision, the Veteran's left knee disability was increased to 40 percent disabling effective July 6, 2012.  

The Veteran testified at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in June 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Board notes additional records have been associated with the file since the March 2013 supplemental statement of the case (SSOC); however the documents are either duplicative of other evidence previously of record or irrelevant to the issues on appeal.   For example, a May 2014 statement from Dr. J.B. notes that the Veteran was a "documented Type 2 diabetic" and had "severe degenerative disease of his left knee."  Such information is essentially duplicative of evidence previously considered by the RO at the time of the March 2013 SSOC.  Likewise, a May 2014 submission of X-rays of the knee taken at the Kennedy-White Orthopaedic Center was previously submitted by the Veteran in December 2011. 

The Board observes that the May 2014 statement from Dr. J.B. notes that the Veteran had diabetic peripheral neuropathy.  The issue of entitlement to service connection for neuropathy is not presently before the Board.  Thus, the matter is referred to the RO for further action, as appropriate.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.

2.  For the period prior to July 6, 2012, the Veteran's left knee disability has been manifested by complaints of pain with flexion limited, at most, to 110 degrees and normal extension; there is no objective evidence of ankylosis, or frequent episodes of locking and effusion.

3.  For the period beyond July 6, 2012, the Veteran's left knee disability has been manifested by complaints of pain with flexion limited, at most, to 40 degrees and extension to 30 degrees; there is no objective evidence of ankylosis, or frequent episodes of locking and effusion.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  For the period prior to July 6, 2012, the criteria for a rating in excess of 10 percent for a left knee disability with limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

3.  For the period beyond July 6, 2012, the criteria for a rating in excess of 40 percent for a left knee disability with limitation of extension have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4. For the period beyond July 6, 2012, the criteria for a separate 10 percent rating for left knee disability with limitation of flexion have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in June 2012 for further development, specifically to obtain all outstanding treatment records (pending necessary authorizations), social security administration (SSA) records, and to afford the Veteran appropriate left knee and diabetes mellitus examinations.  Updated treatment records were associated with the file and the Veteran was afforded VA diabetes and left knee examinations in July 2012 with a November 2012.  The Veteran clarified he was not in receipt of social security disability in a statement received September 26, 2012.  The claim was readjudicated in a March 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Multiple letters in September 2008, October 2008, March 2009, June 2012, September 2012 and February 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the January 2015 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The Veteran has clarified that he is not in receipt of Social Security Administration (SSA) disability benefits, as explained above and a formal finding of unavailability of SSA records was issued in November 2012.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA diabetes mellitus and left knee examinations most recently in July 2012 with a November 2012 addendum.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current conditions of diabetes mellitus with erectile dysfunction and left knee disability.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As the November 2012 peripheral nerves disability benefits questionnaire noted the Veteran declined an examination, the Board finds that additional efforts to schedule an examination would be futile regarding this issue.  As noted in the Introduction, the issue of peripheral neuropathy has been referred to the AOJ for further action.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the Veteran's disabilities have not significantly changed and that a uniform evaluation is warranted for the period considered.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Diabetes Mellitus 

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code (DC) 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted. 

When a Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913. 

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913.

Factual background

Several of the Veteran's private treating physicians reported the Veteran had diabetes mellitus.  The Veteran's endocrinologist reported he was treated with medication regimes which included oral anti-diabetic drugs, combination of long acting and short acting insulin, with diet, exercise and lifestyle medications.  Another physician noted the Veteran had a long history of neurologic problems.  See e.g., private physician letters dated June 16, 2008, June 17, 2008 and July 17, 2008.  

The Veteran was afforded a VA examination in December 2008.  The Veteran received insulin as treatment twice daily and took medication.  The Veteran had two episodes of hypoglycemic reactions the year prior to the examination but it did not require hospitalization.  He denied ketoacidosis.  The Veteran tried to follow a low fat and low carbohydrate diet.  Activities were not restricted as a result of diabetes mellitus.  There was no work impaired function and the Veteran worked as a painting contractor.  The Veteran reported erectile dysfunction and he used medication and had sex weekly.  There was no renal dysfunction.  His BUN was 12, creatinine is .9, GFR 86 were all normal.  There was no incontinence, effect on occupation, urinary malignancy, dialysis, or testicular atrophy on examination.  The Veteran had a vasectomy.  The Veteran's neurological examination indicated normal muscle tone and power within normal limits and was equal bilaterally except for the facial muscles on the left side of the face (the Veteran reported a diagnosis of Bell's Palsy or facial palsy or 7th nerve palsy on the left side of the face but not on the right).  Other cranial nerves appeared intact.  Deep tendon reflexes were 2+ and equal bilaterally.  Sensation to touch and pinprick were within normal limits and equal bilaterally.  The inspection of the genitalia showed no testicular or penile atrophy, no discharge or ulcerations.  The Veteran was assessed with type II diabetes although there were some type I elements to it, partial erectile dysfunction likely secondary to diabetes.  There was no evidence of other neurological, cardiovascular, eye, skin, foot, bowel, or bladder complications which could be related to diabetes mellitus without resort to mere speculation.  

The Veteran's private treating endocrinologist wrote another letter dated March 2009 reporting the Veteran's treatment, as noted in previous letters discussed above. The physician requested the VA continue his previous medication which was changed and resulted in great variability in his blood glucose readings (from 48 to 278) and significantly increased his hemoglobin levels (up to 7.1 from 6.3 in May 2008).  

The Veteran reported his diabetes had worsened because he needed four insulin injections per day.  The disease was regulating his activities and it was controlling his life.  The Veteran reported his levels ranged and it was dangerous because he almost passed out and driving was a concern.  His work performance was affected because he had to go home repeatedly for medication.  See VA Form 21-4138 dated August 3, 2009 and VA form 9 received January 22, 2010.

The Veteran's private physician submitted a letter dated September 2011 which reported the Veteran's physical conditions made it impossible to perform his duties as a painting contractor.  The Veteran was treated with oral medications and insulin.

The Veteran submitted a letter in December 2011.  Shots for cortisone for his knees reacted negatively to his diabetes and threw his sugar levels out of control for upwards of two weeks.  Diabetes was a daily battle which took up much of his time.  He checked his sugar several times per day due to extreme highs and lows.  His sugar fluctuated between the 40s and 300s in one day.  He took three shots a day of insulin and oral medication.  He tried to maintain his diet and had lost over 30 pounds.  

The Veteran testified at a December 2011 Board hearing regarding his diabetes treatment and symptoms.  The Veteran was treated by a private endocrinologist and modified his diet and had blood sugar highs and lows.  Stress, his diet and cortisone injections for his knee created high blood sugar.  The Veteran reported losing 30 pounds.  The Veteran took oral medications and three shots of insulin daily.  The maintenance for his condition caused a regulation of activities and was "way beyond" what a person with mild diabetes mellitus might have to do as far as regulating their blood sugars.  The Veteran asserted he had neuropathy of the shoulder.  The Veteran reported hypoglycemic episodes in the past year that did not require hospitalization.  The Veteran took his blood four or five times per day.  At times, it took a week or two to get his blood sugar straightened out.  

Private treatment records from February 2011 to June 2012 reflect ongoing diabetes mellitus type II treatment with reports of hypoglycemic reactions and fluctuating glucose readings.  The Veteran predominantly denied any paresthesias. 

An August 2011 private record indicated a history of increased sensitivity toward hypoglycemic reactions.

A May 2012 private record revealed the Veteran had intact cranial nerves, motor sensory and cerebral functions.  Deep tendon reflexes were 2+ and symmetric.  The physician noted the Veteran may have needed a downward adjustment in insulin.  

A June 2012 private record again noted a history of increased sensitivity toward hypoglycemic reactions and that the Veteran's diabetes was complicated by ongoing chemotherapy treatment including steroids but the Veteran had overall stable glucose readings since on a more aggressive insulin regimen.  Though the Veteran had much better glucose readings under control the Veteran had a couple hypoglycemic reactions, mostly related to skipping meals.  The Veteran had skin changes including peeling and pain in his feet and endorsed paresthesias and pain in the feet since on chemotherapy.  The Veteran had lost twenty pounds since August 2011 in response to chemotherapy for the condition of non-hodgkin's lymphoma. 

The Veteran was afforded a VA examination in July 2012.  The Veteran's diabetes was treated with a restricted diet, prescribed oral hypoglycemic agents and more than one injection of insulin per day.  The Veteran's condition did not require regulation of activities as part of a medical management of diabetes mellitus.  The Veteran did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran had no progressive unintentional weight loss attributable to diabetes mellitus.  The Veteran had diabetic peripheral neuropathy.  There were no other pertinent findings, complications, conditions, signs/or symptoms related to diabetes mellitus.  A fasting plasma glucose test was greater than 125 mg/dl and AIC of 6.5 or greater and occurred on two or more occasions.  

A November 2012 addendum to the July 2012 examination noted that the Veteran denied further evaluation of his service connected peripheral neuropathy and erectile dysfunction.  Frequency of diabetic care for episodes or ketoacidosis or hypoglycemia was less than two times per month.  The Veteran had progressive loss of strength per month from diabetes mellitus.  

Analysis

The Veteran asserts entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction  

After review of the evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 20 percent disability evaluation.  The July 2012 VA examination reflects that the Veteran's diabetes is treated with a restricted diet, insulin and oral hypoglycemic agents.  

However, the Board finds that the criteria for the higher 40 percent rating have not been met.  The criteria for a higher rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  It is clear that the term regulation of activities should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition.  Though the Veteran's private physician has noted the Veteran's diabetes requires diet, exercise and lifestyle modification, there is no indication he has been instructed by a physician to avoid strenuous physical activities, as required for a 40 percent rating.  In fact, to the contrary the most recent July 2012 VA examiner found the Veteran's diabetes mellitus specifically did not require a regulation of activities.  

The Board has considered the Veteran's lay statements regarding regulation of his activities.  The Veteran is competent to state the type of treatment he receives for diabetes, but the private treatment records and VA examinations do not support a finding of a prescribed "regulation of activities" as defined by DC 7913.  Thus, the weight of the evidence establishes that the Veteran has not been advised by a medical professional to avoid of strenuous occupational and recreational activities due to his diabetes.

The Veteran is competent to report symptoms of his diabetes because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes according to the appropriate DCs.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation. The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under DC 7913.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

The RO has considered noncompensable complications including erectile dysfunction as part of the diabetes process and no condition warrants a compensable rating at this time.  

The Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ as a result of diabetes with erectile dysfunction.  There is no evidence showing any loss of any part of the penis or testicles, complete atrophy of either testicle, or deformity of the penis that would warrant the assignment of any additional rating for erectile dysfunction.  38 C.F.R. § 4.115b, DC 7522.

The Veteran has a diagnosis of peripheral neuropathy.  Peripheral neuropathy related to diabetes mellitus is rated under DC 8520 for paralysis of the sciatic nerve.  DC 8520 provides that moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.   However, the Board is unable to evaluate the condition as the Veteran declined an examination as noted by the VA examiner in November 2012.  The issue has been referred to the regional office for clarification regarding the claim of entitlement, if any.  

The Board finds that the increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period, or that he requires visits to a diabetic care provider more than twice per month.  Accordingly, the Board concludes that the symptoms more closely approximate the criteria for the currently assigned 20 percent rating.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Hart, 21 Vet. App. at 509-10.

Left Knee Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32.

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's right knee condition has been assigned an initial 10 percent under DC 5260 and a rating of 40 percent under DC-5260-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5260 is applicable to limitation of flexion of the knee and DC 5261 is applicable to limitation of extension.

Limitation of motion of the knee is rated under DC 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under DC 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Factual background

In a July 2008 private treatment record reflects the Veteran reported left knee pain.  Upon physical evaluation the left knee had swelling.  The Veteran got in and out of his chair without significant difficulty.  X-rays of the left knee showed moderate to severe arthritic changes in the lateral compartment in the left knee.  The impression was significant arthritis in the lateral compartment of the left knee.  The Veteran received an injection to the left AC joint.  

The Veteran was afforded a VA examination in December 2008 which addressed his left knee condition.  The Veteran complained of constant pain in his left knee.  He took Advil for pain and used a soft brace when he was active and it helped.  The Veteran did not use any other assistive devices.  There was no effect on occupation of activities of daily living except for pain and climbing stairs down bothered him more than up.  Upon physical examination, the inspection of the left knee showed that it was swollen as compared to the right knee.  The Veteran was status post arthroscopic procedure.  He complained of tenderness on deep palpation of the left knee.  There was no instability.  The range of motion testing, in degrees, resulted in flexion and extension from 0 to 110, with complaints of pain at 110.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  The diagnosis was internal derangement of the left knee, status post arthroscopic procedure in 1990 for medial meniscus condition.  

The Veteran submitted a letter in December 2010 which asserted his knee injury onset during service.  The Veteran reported he had no bursa, extreme arthritis and bone fragments in the affected knee.  It caused him to be unable to physically work, walk distances more than a few hundred feet or stair of any kind without extensive pain.  Both types of mobility were needed in his line of work and made it impossible to be the employer he needed to be.  He combated pain with shots of cortisone.  The shot helped with pain but compiled onto his other issues.  The cortisone negatively reacted to his diabetes medication and threw his sugar levels out of control for upwards of two weeks.  

The Veteran testified regarding his knee condition during a December 2011 Board hearing.  The Veteran reported it was very difficult for him to do his job and daily living activities.  The Veteran showed his left knee which was swollen, compared to his right knee.  It was stated the left knee was twice the size of the right knee.  The swelling was daily, as it pretty much remained the same size and got even bigger with excessive use.  The Veteran was not able to squat, jump, or run and he had trouble going up or down stairs.  The Veteran had surgery which removed his medium meniscus.  His physicians have suggested he get a prosthetic knee.  The Veteran had no bursa at all and there was a lot of fragment floating around the knee that they were concerned it was going to lock.  Visits to his private treating physician were dependent on his pain level.  He had injections two or three time per year.  The Veteran had a knee brace but it was not pertinent to the condition.  The knee popped, gave way and grinded due to fragment.  He was told he had lateral instability.  Flare-ups were dependent on his activities.  There were short moments that he had no pain but if he walked more than two blocks he had mild enough pain to know to stop, and if forced to continue he had excruciating pain.  He could not do any ladders or stairs so it was a major impact on employment.  

Private treatment records from February 2011 to June 2012 reflect a report of bad knees.  A February 2011 X-ray showed advanced arthrosis of the left knee with an impression of left knee osteoarthritis.  The Veteran was injected with a corticosteroid and tolerated it well.  A total knee arthroplasty was discussed as the Veteran felt symptoms were deteriorating and injections were not working nearly as well.  

The Veteran was afforded a VA knee and lower leg examination on July 6, 2012.  The Veteran had a diagnosis of osteoarthritis in the left knee since 1967.  The Veteran injured his knee in service and has an arthroscopy meniscectomy with ongoing pain and difficulty.  Range of motion testing, in degrees for the left knee resulted in flexion to 70, with objective evidence of painful motion at 40; extension to 30 with objective evidence of painful motion at 30.  There was no additional limitation of range of motion upon repetitive use testing.  The Veteran did not have functional loss and/or function impairment of the knee and lower leg.  The Veteran had tenderness or pain to palpation for joint line or soft tissue in the left knee.  The Veteran had 5/5 muscle strength in the left knee for flexion and extension.  Joint stability testing was normal (anterior instability, medial-lateral instability).  The Veteran did not have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibual impairment.  The Veteran had a meniscus (semilunar cartilage) condition.  The Veteran was retired but had difficulty doing daily activity tasks because of his left knee and limitation of motion in the left knee.  

A November 2012 addendum to the July 2012 examination noted the Veteran reported no flare ups and constant pain.  Instability testing for anterior, posterior, and medial lateral was normal on the left side.  There was no evidence or history of patellar subluxation.  Imaging studies were performed in July 2012 had an impression of severe osteoarthritis but no evidence of effusion.  There was severe narrowing of the left lateral compartment.

The Veteran's left knee disability was initially assigned a 10 percent rating under DC 5260 for limitation of extension and a 40 percent rating under DC 5260-5261 for limitation of both flexion and extension beyond July 6, 2012.  

Period Prior to July 6, 2012

A disability rating in excess of 10 percent for limitation of left knee flexion is not warranted under DC 5260.  In order to warrant a higher disability rating, the evidence must show that flexion is limited to 30 degrees.  However, the Veteran's forward flexion was at worst to 110 degrees throughout the appeal period prior to July 2012.  Accordingly, the evidence does not show that the Veteran has a limitation of flexion to warrant a higher rating.  

A compensable disability rating is not warranted under DC 5261 for limitation of left knee extension.  For a compensable rating, the evidence must show extension is limited to 10 degrees.  However, the Veteran's extension was at worst to 0 degrees.  Accordingly, the evidence does not show that the Veteran has a limitation extension to warrant a higher rating.  

Period Beyond July 6, 2012

The Veteran is entitled to a separate rating under DC 5260 for limitation of flexion.  It appears that when the RO increased the Veteran's disability rating to 40 percent, it was based on a limitation of extension and the Veteran was not afforded separate ratings for both limitation of flexion and extension.  A General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  The Veteran's forward flexion was at worst 40 degrees during this period, which most closely approximates a 10 percent rating for limitation of flexion under DC 5260.  However, the Veteran's limitation of flexion does not more closely approximate the criteria for a higher 20 percent rating which requires a limitation of flexion to 30 degrees.   As such, a separate 10 percent rating, but no more, for limitation of flexion is warranted beyond July 6, 2012. 

A disability rating in excess of 40 percent for limitation of extension is not warranted under DC 5261.  For a higher rating the evidence must show extension limited to 45 degrees or more.  However, the Veteran's extension was at worst to 30 degrees.  Accordingly, the evidence does not show that the Veteran has a limitation extension to warrant a higher rating.  

For the entire appeal period

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 10 percent for limitation of flexion throughout the course of the appeal and 40 percent for limitation of extension from July 2012 is appropriate for the Veteran's left knee conditions.  

A separate rating under DC 5257 for instability of the left knee is not warranted.  The Veteran has been noted to wear a soft knee brace and provided reports of instability, however, objective stability testing have been normal.  Notably, the July 2012 VA examiner found joint stability testing was normal and the November 2012 addendum noted there was no patellar subluxation.   

A higher rating is not warranted under DC 5258 because the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board notes frequent episodes of pain were reported, but no locking or effusion.  As such, a higher rating is not warranted under DC 5258 prior to July 6, 2012.  

While the record indicates a left knee meniscectomy with symptoms, DC 5259 provides a maximum rating of 10 percent for symptomatic removal of semilunar cartilage and a higher rating is not possible under this DC.  His symptoms of painful and limited motion and instability are being separately evaluated and it would be inappropriate pyramiding to evaluate the same symptoms separately under DC 5259. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5262, 5263.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.  

As discussed above, a separate 10 percent rating, but no more, is granted for limitation of flexion beyond July 6, 2012 and the medical evidence of record does not indicate that the symptomatology associated with disability in the left knee has worsened to a level more severe than 10 percent disabling for limitation during the period prior to July 6, 2012 or a level more severe than 40 percent disabling for limitation of extension beyond July 6, 2012.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus type II with erectile dysfunction and left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the endocrine and musculoskeletal system are adequate to fully compensate his for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction is denied.  

Entitlement to an evaluation in excess of 10 percent prior to July 6, 2012 for a left knee disability with limitation of flexion is denied.  

Entitlement to an evaluation in excess of 40 percent for a left knee disability with limitation of extension is denied.

A separate 10 percent rating, but no more, for a left knee disability with limitation of flexion beyond July 6, 2012 is granted, subject to the applicable law governing the award of monetary benefits.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


